Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 1 of 15 PageID 478



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


LEGION SYSTEMS, LLC,

          Plaintiff,

v.                                                Case No: 8:20-cv-02321-KKM-CPT

VALIANT GLOBAL DEFENSE
SERVICES, INC.,

      Defendant.
___________________________________

                                          ORDER

          Defendant Valiant Global Defense Services, Inc., moves to dismiss Plaintiff Legion

Systems, LLC’s amended complaint. (Doc. 29.) Legion opposes the motion. (Doc. 32.)

Because Legion states a plausible claim for relief on the face of its complaint, the Court

denies Valiant’s motion.

     I.   BACKGROUND

          Valiant is a successor-in-interest to Cubic Global Defense, Inc. (Doc. 26 at 1.)

Seeking to leverage Legion’s past performance in a certain Mission Training Complex

(MTC) and its status as a small business, Cubic sought to team with Legion to submit a

proposal for an Army Contract: Solicitation No. W900KK15R0052 Mission Training

Complex Capability Support (MTCCS Program). (Id. at 2–3.) Legion agreed to team
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 2 of 15 PageID 479




exclusively with Cubic on the condition that Legion “receive a ‘guaranteed’ work-share of

three percent (3%) of the total contract value ‘across all Task Orders’ awarded to Cubic

under the MTCCS Program.” (Id. at 5 (emphasis omitted).) In exchange for Legion’s

exclusivity, Cubic agreed to the guarantee clause, and the two ultimately entered into a

Teaming Agreement. (Id.) Approximately eight months later, Cubic was awarded one of

the prime contracts for the MTCCS Program. (Id. at 5–6; Doc. 26-3 at 4.) Per the

Teaming Agreement’s terms, Cubic then negotiated a subcontract with Legion. (Doc. 26

at 6; Doc 26-2 at 5.)

       To the extent that the federal common law of government contracts is not

dispositive, the law of the State of California governs the subcontract. (Doc. 26 at 7; Doc.

26-3 at 19.) The Teaming Agreement’s guarantee clause also appears in the subcontract.

Attachment 5 to the subcontract provides that “Legion shall receive the following work-

share allocations: 100% of incumbent work. 3% of the total contract across all Task Orders

that Cubic pursues and wins. Not inclusive of Legion Systems, LLC’s incumbent work.”

(Doc. 26-3 at 104.) And Article 55 of the subcontract provides as follows:

       For the duration of this Agreement, the Parties shall be bound on an
       exclusive basis for the scope of work set forth in Attachment 5, and shall not
       participate in any effort, individually or jointly with any third party, to offer
       to the Customer, the U.S. Government, or any third party any proposal with
       respect to the Program covered hereunder, or enter into any agreement with
       any such third party with respect to said Program; provided, however, that
       Cubic shall not be precluded from teaming with other third parties for other
       work under the Program . . . or for the same scope of work to the extent other
       suppliers are needed to satisfy the requirements of the Prime Contract . . . .
                                              2
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 3 of 15 PageID 480



       It is further understood that . . . neither Party shall, during the term of this
       Agreement, undertake any action or communicate any information to any
       party which may adversely affect any work of the other Party concerning the
       subject of this Agreement.

(Id. at 27.) Valiant purchased Cubic’s rights under the prime contract shortly after the

parties executed the subcontract. (Doc. 26 at 7.)

       According to Legion, “[f]rom the outset, Valiant wanted to . . . perform the work-

share in-house and thereby avoid paying Legion.” (Id. at 8.) Legion alleges that Valiant

neglected or refused to share information about the task orders awarded to Valiant and that

Valiant refused to allow Legion to bid on the task orders awarded to Valiant. (Id.) Valiant

further “continued to refuse to allocate available work-share to Legion, without any

explanation and despite Legion’s reminders of the 3% guarantee to it.” (Id.) Legion also

alleges that Valiant curtailed the requisite work-share by “electing to perform Legion’s

work-share itself in-house and/or by using another subcontractor.” (Id. at 9.) This conduct

by Valiant, according to the amended complaint, breached the contract by failing “to

allocate sufficient work-share to Legion to equal 3% of the total contract amount of all task

orders awarded to Valiant.” (Id.) And Legion alleges that, when it “brought this to Valiant’s

attention, Valiant repudiated its obligation to allocate 3% of the work to Legion. Valiant

also insisted that Legion renegotiate the Subcontract. This demand to renegotiate breached

Valiant’s promise that Legion would be guaranteed 3% of the total contract across all task




                                              3
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 4 of 15 PageID 481




orders.” (Id.) According to Legion, Valiant attempted to terminate the contract for

convenience after its material breach and repudiate its contractual obligations. (Id. at 10.)

       Legion then filed this action, alleging that Valiant breached the subcontract (Count

I), breached the duty of good faith and fair dealing (Count II), breached the subcontract

by improperly invoking the termination for convenience clause (Count III), and breached

the duty of good faith and fair dealing by improperly invoking the termination for

convenience clause (Count IV). (Id. at 11–12, 14–15.)

 II.   LEGAL STANDARD

       To survive a motion to dismiss for failure to state a claim, a plaintiff must plead

sufficient facts to state a claim that is “plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim

is plausible on its face when a plaintiff “pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. When

considering the motion, the court accepts all factual allegations of the complaint as true

and construes them in the light most favorable to the plaintiff. Pielage v. McConnell, 516

F.3d 1282, 1284 (11th Cir. 2008). This tenet, of course, is “inapplicable to legal

conclusions.” Iqbal, 556 U.S. at 678. “While legal conclusions can provide the framework

of a complaint, they must be supported by factual allegations.” Id. at 679. Courts should

limit their “consideration to the well-pleaded factual allegations, documents central to or


                                              4
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 5 of 15 PageID 482




referenced in the complaint, and matters judicially noticed.” La Grasta v. First Union Sec.,

Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citation omitted).

III.   ANALYSIS

          A. Legion successfully states a claim as to Counts I and II.

       In its amended complaint, Legion brings a breach of contract claim (Count I) and

claim for a breach of the duty of good faith and fair dealing (Count II). Legion successfully

states claims for both Counts.

          1. Valiant’s argument that the contract does not guarantee a minimum
              amount of work fails.

       Valiant argues that Legion’s complaint fails to state a breach-of-contract claim

because the subcontract “does not guarantee Legion a minimum amount of work or, in the

alternative, provide for payment to Legion of the contract value of the alleged minimum

amount of work, irrespective of whether Legion actually performed the work.” (Doc. 29 at

2.) In short, Valiant argues that the text of the subcontract “does not guarantee a ‘minimum

amount’ of work to Legion after the initial task order.” (Id. at 7 (emphasis omitted).) For

support, Valiant relies on a clause near the beginning of the subcontract that states that

“[t]here is no guaranteed minimum of Work hereunder that [Cubic] will issue to [Legion]

after both Parties have executed this Subcontract beyond an initial Order.” (Id.; Doc. 26-

3 at 5.) This clause—which appears to be part of the subcontract’s preamble——forms the

backbone of most of Valiant’s arguments against Counts I and II.

                                             5
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 6 of 15 PageID 483




      Valiant’s argument is on shaky ground. First, a preamble to a contract is an

introductory clause that does not typically establish contract rights. See Westlands Water

Dist. v. U.S. Dep’t of Interior, Bureau of Reclamation, 850 F. Supp. 1388, 1406 (E.D.

Cal. 1994) (“As a general rule, although a preamble may be useful in interpreting an

ambiguous operative clause in a contract, ‘it cannot create any right beyond those arising

from the operative terms of the document.’” (quoting Abraham Zion Corp. v. Lebow, 761

F.2d 93, 103 (2d Cir. 1985))); 17A Am. Jur. 2d Contracts § 373 (“‘Whereas clauses’ are

generally viewed as being merely introductory and since recitals indicate only the

background of a contract, that is, the purposes and motives of the parties, they do not

ordinarily form any part of the real agreement. Generally, they do not have the force of

contractual stipulations.” (footnotes omitted)). The preamble simply cannot trump the

operative provisions of the subcontract, including the guarantee clause in Attachment 5 to

the subcontract.

      Second, per the provisions of the subcontract itself, Attachment 5—which contains

the guarantee clause relating to work-share—outranks the preamble and clarifies the

parties’ rights. The subcontract contains an order of precedence clause, which states that

“[a]ny inconsistency in this Subcontract shall be resolved by giving precedence in the

following descending order: (a) these Articles 1-56; (b) Attachment 4; (c) Attachment 1;

(d) Attachment 3; (e) individual Orders; (f) Attachment 2; and (g) Attachment 5.” (Doc


                                            6
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 7 of 15 PageID 484




1-2 at 25 (emphasis added).) Legion correctly points out that the preamble is not listed in

the order of precedence clause. (Doc. 32 at 7.) Instead, the clause lists both the contract

articles and Amendment 5. Thus, even if the preamble was a governing provision of the

subcontract and even if the preamble’s text was inconsistent with Article 55 and

Attachment 5 of the subcontract, any inconsistency should be resolved in favor of Article

55 and Attachment 5, which are listed in the order of precedence clause. Cf. 17A Am. Jur.

2d Contracts § 373 (“If both the recitals and the operative part are clear, but they are

inconsistent with each other, the operative part must control.”).

        Lastly, even if the subcontract did not contain the order of precedence clause and

the language that Valiant relies upon is not part of the preamble but is equally as operative

as Article 55 and Attachment 5, any conflict within the subcontract’s text would merely

create ambiguity in the subcontract. 1 And when a contract is ambiguous, the Court ought

not decide which interpretation is correct at this motion-to-dismiss stage. See Antao

Properties LLC v. First Am. Title Ins. Co., No. 8:19-CV-3058-T-33AAS, 2020 WL

1492735, at *4 (M.D. Fla. Mar. 27, 2020) (Covington, J.) (“The Court will not resolve the

parties’ disagreement over the correct interpretation of the contract at the motion to dismiss


1
  In the light of the nature of Indefinite delivery/Indefinite Quantity (IDIQ) contracts and Legion’s
allegations about the parties’ intent, Legion appears to have the better argument: The “reasonable
interpretation of the preamble is that it merely acknowledges that the Army promises no work beyond the
initial order” and that the “preamble does not contradict, or have any impact whatsoever on the 3%
guarantee for the work that the Army does order.” (Doc. 32 at 4 (emphasis omitted).) But because the
Court is called on to decide only pleading sufficiency at this stage, it does not interpret the subcontract or
make conclusions about the parties’ intent.
                                                      7
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 8 of 15 PageID 485




stage. Indeed, the Court may not engage in contract interpretation at the motion to dismiss

stage, as these arguments are more appropriate for summary judgment.” (citations,

quotations, and alterations omitted)).

          2. Valiant’s argument that Legion failed to satisfy required conditions
              fails.

       Valiant also argues that Legion fails to state a claim under Count I because it failed

to allege that it met the required conditions for Legion to be awarded task order work.

(Doc. 29 at 8-9). This is false. In its amended complaint, Legion alleges:

       [¶ 6] All conditions precedent to the relief requested herein have been
       satisfied or waived.

       [¶ 31] For its part, Legion at all material times satisfied the Subcontract
       requirements to be entitled to the work that was awarded to third parties or
       self-performed, and remained ready, willing and able to perform under the
       Subcontract.

       [¶ 33] Legion satisfied the Subcontract requirements to be entitled to the
       work that was awarded to third parties or self-performed, and was ready,
       willing and able to perform . . . .

(Doc. 26 at 2, 8–9). Despite what Valiant contends, Legion quite plainly alleged that it

met the required conditions to be awarded a task order.

       In a motion to dismiss, the court accepts all factual allegations of the complaint as

true and construes them in the light most favorable to the plaintiff. Pielage, 516 F.3d at

1284; see also Phillips v. Desert Hosp. Dist., 49 Cal. 3d 699, 702 (1989) ([U]nder settled

law, we assume the truth of all properly pleaded material allegations of the complaint . . .


                                             8
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 9 of 15 PageID 486




and give it a reasonable interpretation by reading it as a whole and its parts in their context.”

(citations omitted)). Legion pleads factual allegations that it met the required conditions

to be awarded a task order, and the Court must accept those allegations as true.

           3. Valiant’s argument that the subcontract contradicts Legion’s claim that
              Valiant breached the Covenant of Good Faith and Fair Dealing fails.

       Valiant argues that, since the subcontract does not guarantee a minimum amount

of work to Legion, Valiant did not breach any covenant of faith and fair dealing and cannot

state a claim under Count II. (Doc. 29 at 9). But Valiant’s argument rests on an incorrect

assumption. Because the Court finds that Legion plausibly alleges that the subcontract did

guarantee a minimum amount of work to Legion under Attachment 5 of the subcontract,

Valiant’s argument fails. (See Doc. 26-3 at 103 (“Legion shall receive the following work-

share allocations: 100% of incumbent work. 3% of the total contract across all Task Orders

that Cubic pursues and wins.”).)

       Perhaps anticipating that the Court would not accept Valiant’s arguments, Valiant

drops a footnote asserting that, “assuming arguendo the Subcontract guaranteed a

minimum 3 percent workshare, Legion is only entitled to receive the difference between

the value of the allocated work and Legion’s costs of performing the work, not the full value

of the 3 percent workshare allocation.” (Doc. 29 at 9 n.3.) Legion correctly notes that

Valiant both fails to cite to any provision of the subcontract to support this assertion and

fails to cite any authority to support striking or dismissing the complaint. (Doc. 32 at 10.)

                                               9
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 10 of 15 PageID 487




 A motion to dismiss under Rule 12(b)(6)—which is concerned with pleading sufficiency

 under the Federal Rules of Civil Procedure—is the wrong procedural posture through

 which to contest damages. See TCC Air Servs., Inc. v. Schlesinger, No. 05-80543-CIV,

 2005 WL 8156838, at *2 (S.D. Fla. Dec. 20, 2005) (“[E]ven if Plaintiffs may have pled the

 wrong measure of damages (i.e., loss of profits), a motion to dismiss is not the proper

 method to test the sufficiency of a complaint with respect to measure or elements of

 damages.” (citations, quotations, and alterations omitted)).

        Additionally, Valiant argues that Legion’s claim should fail because “Legion

 fundamentally alleges the same facts under Count II as in Count I and seeks the same

 damages under its good faith and fair dealing claim as under its breach of contract claim.”

 (Doc. 29 at 10.) According to Valiant, Count II is a superfluous claim that should be

 dismissed. (Id.) To support its assertion, Valiant cites Careau & Co. v. Sec. Pac. Bus.

 Credit, Inc., 222 Cal. App. 3d 1371, 1395 (1990), as modified on denial of reh’g (Oct. 31,

 2001) (“If the allegations do not go beyond the statement of a mere contract breach and,

 relying on the same alleged acts, simply seek the same damages or other relief already

 claimed in a companion contract cause of action, they may be disregarded as superfluous

 as no additional claim is actually stated.”).

        Careau, however, has been distinguished by other California courts. In Celador Int’l

 Ltd. v. Walt Disney Co., the defendants argued that, “because the claim is based on the


                                                 10
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 11 of 15 PageID 488




 same facts as the breach of contract claim and seeks the same remedy, it is superfluous.”

 347 F. Supp. 2d 846, 853 (C.D. Cal. 2004). The court recognized the principle articulated

 in Careau but explained that

        such claims will always be based on the same facts; a certain set of
        circumstance gives rise to a lawsuit. They will always seek the same remedy;
        the same remedies are available for both claims. Therefore, the Court should
        not mechanically inquire whether the same facts are alleged and whether the
        same remedy is sought. Rather, the challenge brought by Careau and its
        progeny is to distinguish two claims based on the same facts. If they cannot
        be distinguished, then the natural conclusion is that they are duplicative.

 Id. The Court in Celador ultimately concluded that, because the plaintiffs had

 distinguished their claims, the claim for breach of the covenant of good faith and fair

 dealing was not superfluous. Id.

        The same conclusion holds true here. In its amended complaint, Legion

 distinguishes its claims by pleading that

        [¶ 52] Valiant materially breached the duty of good faith and fair dealing,
        including but not limited to, by engaging in the following conscious and
        deliberate acts, all of which frustrated the agreed common purposes of the
        Subcontract and disappointed the reasonable expectations of Legion:
               a. withholding and refusing to allocate the guaranteed work-share to
               Legion,
               b. refusing and repudiating its duty to pay Legion an amount equal to
               3% of the total contract across all task orders awarded to Valiant,
               c. insisting that Legion renegotiate less favorable terms under the
               Subcontract,
               d. electing to itself perform work-share that should have been
               allocated to Legion,
               e. allocating work that could and should be performed by Legion to
               another subcontractor,
               f. refusing or neglecting to inform Legion when it would pursue, or
                                             11
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 12 of 15 PageID 489



               choose not to pursue a task order,
               g. refusing or neglecting to inform Legion when it won or lost a task
               order competition,
               h. scheming to deprive Legion of its right to receive benefits under
               the Subcontract, and
               i. engaging in conduct that is objectively unreasonable and evidences
               bad faith and ill will towards Legion.

 (Doc. 26 at 13.) Legion explains in its response that it “has alleged [that the] conscious and

 deliberate misconduct by Valiant after it succeeded to Cubic’s rights and obligations under

 the Subcontract [was] prompted not by an honest mistake, bad judgment, or negligence,

 but rather in a direct manner that would frustrate the agreed common purpose of the

 contract and Legion’s reasonable expectations.” (Doc. 32 at 14 (emphasis omitted).) This

 bad faith allegation sufficiently distinguishes Legion’s breach of bad faith and fair dealing

 claim from its breach of contract claim. Accordingly, Legion’s claim is not superfluous.

           B. Legion plausibly states a claim as to Counts III and IV.

        In its amended complaint, Legion alleges that Valiant breached the subcontract by

 improperly invoking the termination for convenience clause (Count III) and breached the

 duty of good faith and fair dealing by improperly invoking the termination for convenience

 clause (Count IV). Valiant argues that it did not breach the subcontract because it properly

 terminated the subcontract for convenience under Article 30 of the subcontract. (Doc. 29

 at 10–11.) The Court disagrees; Legion successfully states claims for both counts.

        Article 30 states that the “[b]uyer shall have the right, in addition to any other rights

 set forth in this Subcontract or any Order issued hereunder, to terminate this Subcontract
                                               12
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 13 of 15 PageID 490




 or any Order issued hereunder, in whole or in part, for convenience at any time.” (Doc. 26-

 3 at 18.) According to Valiant, it permissibly exercised its termination right under the

 contract, and therefore it cannot violate the implied covenant of good faith and fair dealing.

 To support its contention, Valiant cites Carma Devs. (Cal.), Inc. v. Marathon Dev. Cal.,

 Inc., 2 Cal. 4th 342 (1992) (“[A]cts in accord with the terms of one’s contract cannot

 without more be equated with bad faith.” (quotation omitted)). (Doc. 29 at 10.)

        Legion contends, though, that the termination for convenience clause was

 improperly invoked as pretext for its breach of contract and breach of duty of good faith

 and fair dealing, citing Kuffel v. Seaside Oil Co., 11 Cal. App. 3d 354 (1970); KST Data,

 Inc. v. Northrop Grumman Sys. Corp., No. CV-17-5125, 2017 WL 10519637 (C.D. Cal.

 Aug. 28, 2017); Restatement (Second) of Contracts § 205 cmt. e (Am. Law Inst. 1981)

 (“Other types of violation [of the duty of good faith and fair dealing include] . . . abuse of

 a power . . . to terminate the contract.”); Dhillon v. Chevron U.S.A., Inc., No. A102567,

 2004 WL 2191317 (Cal. Ct. App. Sept. 30, 2004) (unpublished); and Spindle v. Travelers

 Ins. Cos., 66 Cal. App. 3d 951, 958 (1977), for support. (Doc. 26 at 15-17.)

        Under California law, a plaintiff may state a breach of contract claim and a claim

 for breach of the duty of good faith and fair dealing even when a defendant claims to

 terminate the parties’ contract under a termination clause. See Copart, Inc. v. Sparta

 Consulting, Inc., 277 F. Supp. 3d 1127, 1142 (E.D. Cal. 2017) (“As a matter of law, ‘for


                                              13
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 14 of 15 PageID 491




 convenience’ termination does not necessarily foreclose suit. . . . [The plaintiff] may assert

 breach of contract claims even after terminating for convenience.”); KST Data, 2017 WL

 10519637, at *4–6 (denying the defendant’s motion to dismiss the plaintiff’s claim for

 breach of contract where the plaintiff contended that the defendant breached the parties’

 contract by terminating it for convenience without satisfying corresponding obligations and

 denying the defendant’s motion to dismiss the plaintiff’s claim for breach of the duty of

 good faith and fair dealing where the plaintiff plausibly alleged that the manner in which

 the defendant invoked the termination clause was not within the reasonable expectations

 of the parties); see also Spindle, 66 Cal. App. 3d at 958 (“Cancellation provisions of a

 contract are subject to the covenant of good faith and fair dealing just as are other provisions

 of a contract.”). Accordingly, Valiant’s purported termination of the subcontract under the

 convenience clause does not automatically foreclose Claims III and IV at this stage.

        Legion has presented a plausible claim: that Valiant breached the contract by

 improperly invoking the convenience clause and also breached the duty of good faith and

 fair dealing when doing so. (See Doc. 26 at 14–17.) To the extent a question of fact remains

 as to whether Valiant’s invocation of the termination clause was improper and breached

 the duty of good faith and fair dealing, that question is better suited for later determination

 after discovery. Legion need not prove its case at the motion-to-dismiss stage. Legion must




                                               14
Case 8:20-cv-02321-KKM-CPT Document 40 Filed 08/17/21 Page 15 of 15 PageID 492




 only state a claim upon which relief may be granted, which it successfully does in Counts

 III and IV.

 IV.   CONCLUSION

       Legion’s complaint states plausible claims for relief on its face. Accordingly,

 Valiant’s Motion to Dismiss (Doc. 29) is DENIED.

       ORDERED in Tampa, Florida, on August 17, 2021.




                                            15
